Exhibit 10.67

 

AMENDMENT TO

CINERGY CORP. 401(K) EXCESS PLAN

 

The Cinergy Corp. 401(k) Excess Plan (the “Plan”) is amended, effective as of
December 19, 2006, as follows:

  1. Section 4.2 of the Plan is hereby amended by adding the following new
paragraph (c) at the end thereof:

  “(c) Notwithstanding anything contained herein to the contrary, each phantom
unit of Company Stock credited to a Participant’s Account on the Distribution
Date shall be converted, as of the Distribution Date, into phantom units of
Spectra Energy Corp common stock and phantom units of Company Stock and
reallocated as follows:

  (1) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Company Stock represented actual shares of the Company as of the Record Date,
the resulting number of phantom units of Spectra Energy Corp common stock being
rounded down to the nearest whole unit.

  (2) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the Company Stock Investment Option and
credited to a separate Investment Option that corresponds to the performance of
Spectra Energy Corp common stock (the “Spectra Investment Option”), effective as
of the Distribution Date.

  (3) A Participant may elect, pursuant to rules and procedures prescribed by
the Company, to reallocate amounts deemed invested in the Spectra Investment
Option into any other open Investment Option. The Spectra Investment Option
shall be closed to additional deferrals and to transfers from any other
Investment Option.

  (4) Capitalized terms used in this Section 4.2(c) that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.”

  2. Section 5.1(d) of the Plan is hereby amended by adding the following new
sub-paragraph (3) at the end thereof:

  “(3) Spectra Energy Corp Common Stock. The portion of a Participant’s Account
that is deemed invested in Spectra Energy Corp common stock at the time of
distribution will be distributed in the form of cash in accordance with rules
and procedures prescribed by the Company.”

  3. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved effective as of the date set forth herein.

 

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and Chief   Administrative Officer

 

Date: 12/19/06